ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                       )
                                                  )
Magnificus Corporation                            ) ASBCA No. 62431
                                                  )
Under Contract No. HT0050-18-D-0033               )
                   T.O. W81K00-19-F-0245          )

APPEARANCES FOR THE APPELLANT:                       Barbara A. Duncombe, Esq.
                                                     Suzanne Sumner, Esq.
                                                     Erin R. Davis, Esq.
                                                     Brandon Dobyns, Esq.
                                                      Taft Stettinius & Hollister LLP
                                                      Dayton, OH

APPEARANCES FOR THE GOVERNMENT:                      Scott N. Flesch, Esq.
                                                      Army Chief Trial Attorney
                                                     Sean M. Connolly, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: May 21, 2020




                                               MICHAEL N. O’CONNELL
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62431, Appeal of Magnificus
Corporation, rendered in conformance with the Board’s Charter.

      Dated: May 26, 2020


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals